Citation Nr: 0738606	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

2.  Entitlement to an increased evaluation for service-
connected residuals of frostbite of the left foot, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected residuals of frostbite of the right foot, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 and in the Army Reserves from October 1981 to March 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In August 2004, the Board issued a decision which denied the 
veteran's claims entitlement to an increased evaluation for 
service-connected residuals of frostbite of the left foot, 
currently evaluated as 30 percent disabling, entitlement to 
an increased evaluation for service-connected residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling, and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  Thereafter, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2006, the Court vacated the 
Board's August 2004 decision and remanded the matter for 
readjudication.  Based on the Court's decision, the issues of 
entitlement to an increased evaluation for service-connected 
residuals of frostbite of the left foot, currently evaluated 
as 30 percent disabling, and entitlement to an increased 
evaluation for service-connected residuals of frostbite of 
the right foot, currently evaluated as 30 percent disabling, 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

As the RO has granted entitlement to TDIU by an April 2006 
rating decision, there is no longer a controversy regarding 
the issue of entitlement to TDIU.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board as to the issue of 
entitlement to TDIU.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2001, the veteran filed a claim for entitlement 
to TDIU.  By a rating decision dated in August 2002, the 
issue of entitlement to TDIU was denied.  The veteran 
perfected an appeal to this issue in January 2003.  In an 
August 2004 decision, the Board denied entitlement to TDIU.  
The veteran subsequently appealed the August 2004 Board 
decision to the Court.  Prior to the promulgation of a 
decision by the Court, a rating decision dated in April 2006, 
granted entitlement to TDIU.  In a September 2006 Order, the 
Court vacated the August 2004 Board decision and remanded the 
case for readjudication.  

However, entitlement to TDIU has been granted.  As this 
benefit sought on appeal has been fully resolved in the 
veteran's favor, the claim on appeal to the Board has been 
rendered moot as to this issue.  Therefore, having resolved 
the veteran's claim in his favor, there is no longer a 
question or controversy remaining regarding the claim of 
entitlement to TDIU.  38 C.F.R. § 3.4 (2007).  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, entitlement to TDIU, has been 
accomplished without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 8 Vet. App. 365, 367- 68 (1995); 38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 20.101.


ORDER

The claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
dismissed.



REMAND

As noted above, in a September 2006 Order, the Court vacated 
the August 2004 Board decision and remanded the claims for 
readjudication.  The basis for this Order was that the June 
2002 VA medical examination report on which the Board relied 
was not adequate for rating purposes.  The Court specifically 
emphasized that the June 2002 VA medical examination report 
did not address whether the veteran's service-connected 
bilateral foot disabilities caused functional impairment that 
resulted in unemployability.  As noted above, the issue of 
unemployability has been rendered moot as entitlement to TDIU 
was granted by an April 2006 rating decision.

However, in the process of examining the veteran to determine 
whether he was unemployable due to a service-connected 
disability, the RO provided the veteran with a VA joints 
examination in July 2005.  On examination of the veteran's 
bilateral feet, the examiner stated that

the problem is a peripheral neuropathy.  
He has a burning sensation in his feet, 
at the bottom of his feet, at all times, 
and at any time, the veteran, as he is 
walking, may get a sharp, shooting pain 
that goes right up his leg and causes him 
to fall.  The veteran says he is unaware 
and has no indication that this is going 
to occur and it has occurred several 
times.  Just watching the veteran walk 
today, he is very anxious and over-
concerned about the shooting pains 
occurring and he is keeping an eye on his 
lower extremities, expecting it to happen 
at any time, and making sure that there 
is someplace he can brace in case he 
falls.  He holds on to the wall as he 
walks.

The July 2005 VA joints examination report also noted that 
the veteran had a fungal infection in both first toes and 
also the left fifth toe.

Under Diagnostic Code 7122, a 30 percent evaluation is the 
maximum rating available.  38 C.F.R. § 4.113, Diagnostic Code 
7122 (2007).  However, Note (1) states that separate 
evaluations are warranted for residuals of cold injuries 
which result in complications, such peripheral neuropathy, 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  Id at Note (1).

As shown in the July 2005 VA joints examination report, the 
veteran has current diagnoses of peripheral neuropathy of the 
bilateral lower extremities and fungal infections of the 
feet.  Accordingly, a new examination is required to 
determine the etiology and severity of these disorders, so 
that VA can determine whether separate evaluations for these 
complications are warranted.

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to determine the nature and 
extent of any cold injury residuals in 
the veteran's bilateral lower 
extremities.  The claims file must be 
provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner must 
provide an opinion as to whether any 
other lower extremity disorders found, 
to specifically include peripheral 
neuropathy and fungal infections, are 
residual conditions or complications of 
the veteran's service-connected 
residuals of frostbite of the bilateral 
feet.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for 
the veteran's lower extremity 
peripheral neuropathy and other 
complications of his service-connected 
residuals of frostbite of the bilateral 
feet are warranted.  If any benefit on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


